Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
          
The information disclosure statements (IDSs) submitted on 11/2/2020, 12/8/2020, and 4/12/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (U.S. Publication No. 2009/0204764 A1), hereafter referred to as Larson’764.
Referring to claim 1, Larson’764 as claimed, a computing system (see Fig. 1), comprising: at least one central processing unit (CPUs 112, 114, 116, see Fig. 1); one or more central processing unit caches (caches such as L1 cache 122 and L2 cache 126, see Fig. 1); a main memory comprising a plurality of locations (main memory 128, see Fig. 4), wherein each location of the plurality of locations maps to a set in the one or more central processing unit caches (main memory 128 mapped to caches, see Figs. 1 and 2), wherein a first subset of locations of the plurality of locations are partitioned for one or more threads of a first application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped (assign first thread to a first plurality of locations in a main memory, see Fig. 6, block 630 and Figs 4 and 5); and a first input/output (I/O) device configured to store data in a second subset of locations of the plurality of locations that are different from the first subset of locations partitioned for the one or more threads of the first application, wherein the second subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to a predefined pattern (assign to a second plurality of locations in a main memory, see Fig. 6, block 650; also note: see Fig. 7, block 740 and paras. [0045]).
As to claim 2, Larson’764 also discloses the first I/O device is a direct memory access (DMA) engine, a graphics processing unit (GPU), or a co-processor, wherein the first I/O device is configured to input data to the main memory and/or output data from the main memory (CPUs 112, 114, 116 access the main memory 128 locations, see paras. [0018] and [0019]).
As to claim 3, Larson’764 also discloses the second subset of locations are mapped to different sets of the one or more central processing unit caches than the first subset of locations (the results of the main memory 128 assignments is that there will be no contention since only critical threads will be mapped to it and all of the non-critical threads will be mapped to pool B, see paras. [0035]-[0037]).
As to claim 4, Larson’764 also discloses the second subset of locations are mapped to the same sets of the one or more central processing unit caches as the first subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]).
As to claim 5, Larson’764 also discloses a second I/O device configured to store data in a third subset of locations of the plurality of locations that are distinct from the first subset of locations partitioned for the one or more threads of the first application and the second subset of locations, wherein the third subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to the predefined pattern used for the first subset of non-contiguous memory locations and mapped to the same sets of the one or more central processing unit caches for the first subset of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]).
As to claim 6, Larson’764 also discloses a second I/O device configured to store data in a third subset of locations of the plurality of locations that are distinct from the first subset of locations partitioned for the one or more threads of the first application and the second subset of locations, wherein the third subset of locations are non-contiguous memory locations of the main memory that are separated according to a second predefined pattern and mapped to different sets of the one or more central processing unit caches than the first subset of locations and the second subset of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]).
As to claim 7, Larson’764 also discloses a third I/O device configured to store data in a fourth subset of locations of the plurality of locations that are distinct from the first subset of locations partitioned for the one or more threads of the first application, the second subset of locations, and the third subset of locations, wherein the fourth subset of locations are non-contiguous memory locations of the main memory that are separated according to a third predefined pattern and mapped to different sets of the one or more central processing unit caches than the first subset of locations, the second subset of locations, and the third subset of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055] and Fig. 5).
As to claim 8, Larson’764 also discloses the predefined pattern is stored in the main memory and represented as a linked-list, wherein the first I/O device is configured to retrieve the linked-list when inputting data to the main memory (lookup, see para. [0027]; also note: configuration, see paras. [0048]-[0052]).
As to claim 9, Larson’764 also discloses a memory management unit, wherein the I/O device is configured to determine the predefined pattern either from an I/O configuration interface or directly from a processor architecture (lookup, see para. [0027]; also note: configuration, see paras. [0048]-[0052]).
Referring to claim 10, Larson’764 as claimed, a computing system (see Fig. 1), comprising: at least one central processing unit (CPUs 112, 114, 116, see Fig. 1); one or more central processing unit caches (caches such as L1 cache 122 and L2 cache 126, see Fig. 1); a main memory comprising a plurality of locations (main memory 128, see Fig. 4), wherein each location of the plurality of locations maps to a set in the one or more central processing unit caches (main memory 128 mapped to caches, see Figs. 1 and 2), wherein a first subset of locations of the plurality of locations are partitioned for one or more threads of a first application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped (assign first thread to a first plurality of locations in a main memory, see Fig. 6, block 630 and Figs 4 and 5), wherein a second subset of locations of the plurality of locations are partitioned for one or more threads of a second application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped (assign to a second plurality of locations in a main memory, see Fig. 6, block 650; also note: see Fig. 7, block 740 and paras. [0045]); and a first input/output (I/O) device configured to store data in a third subset of locations of the plurality of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]) and a fourth subset of locations of the plurality of locations that are different from the first subset of locations partitioned for the one or more threads of the first application and the second subset of locations partitioned for the one or more threads of the second application (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]), wherein the third subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to a first predefined pattern and mapped to the same sets of the one or more central processing unit caches as the first subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]), wherein the fourth subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to a second predefined pattern and mapped to the same sets of the one or more central processing unit caches as the second subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]).
Note claims 11 and 17 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
As to claim 12, Larson’764 also discloses a second I/O device configured to store data in a fifth subset of locations of the plurality of locations that are distinct from the first subset of locations partitioned for the one or more threads of the first application, the second subset of locations partitioned for the one or more threads of the second application, the third subset of locations and the fourth subset of locations, wherein the fifth subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to the first predefined pattern used for the first subset of non-contiguous memory locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]) and mapped to the same sets of the one or more central processing unit caches for the first subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]).
As to claim 13, Larson’764 also discloses a second I/O device configured to store data in a fifth subset of locations of the plurality of locations that are distinct from the first subset of locations partitioned for the one or more threads of the first application, the second subset of locations partitioned for the one or more threads of the second application, the third subset of locations and the fourth subset of locations, wherein the fifth subset of locations are non-contiguous memory locations of the main memory that are separated according to a third predefined pattern and mapped to different sets of the one or more central processing unit caches than the first subset of locations and the second subset of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055] and Fig. 5).
As to claim 14, Larson’764 also discloses the first predefined pattern for non- contiguous memory access and the second predefined pattern for non-contiguous memory access are stored in the main memory and represented as a linked-list, wherein the first I/O device is configured to retrieve the linked-list when inputting data to the main memory (lookup, see para. [0027]; also note: configuration, see paras. [0048]-[0052]).
As to claim 15, Larson’764 also discloses a memory management unit, wherein the first I/O device is configured to determine the first predefined pattern and the second predefined pattern from an I/O configuration interface with the memory management unit or directly from the at least one central processing unit (lookup, see para. [0027]; also note: configuration, see paras. [0048]-[0052]).
Referring to claim 16, Larson’764 as claimed, a computing system (see Fig. 1), comprising: at least one central processing unit (CPUs 112, 114, 116, see Fig. 1); one or more central processing unit caches (caches such as L1 cache 122 and L2 cache 126, see Fig. 1); a main memory comprising a plurality of locations (main memory 128, see Fig. 4), wherein each location of the plurality of locations maps to a set in the one or more central processing unit caches (main memory 128 mapped to caches, see Figs. 1 and 2), wherein a first subset of locations of the plurality of locations are partitioned for one or more threads of a first application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped (assign first thread to a first plurality of locations in a main memory, see Fig. 6, block 630 and Figs 4 and 5), wherein a second subset of locations of the plurality of locations are partitioned for one or more second threads of the first application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped (assign to a second plurality of locations in a main memory, see Fig. 6, block 650; also note: see Fig. 7, block 740 and paras. [0045]); a first input/output (I/O) device configured to store data in a third subset of locations of the plurality of locations that are different from the first subset of locations partitioned for the one or more first threads of the first application and the second subset of locations partitioned for the one or more second threads of the first application (assign to a second plurality of locations in a main memory, see Fig. 6, block 650; also note: see Fig. 7, block 740 and paras. [0045]), wherein the second subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to a first predefined pattern and mapped to the same sets of the one or more central processing unit caches as the first subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]); and a second input/output (I/O) device configured to store data in a fourth subset of locations of the plurality of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055]) that are different from the first subset of locations partitioned for the one or more first threads of the first application, the second subset of locations partitioned for the one or more second threads of the first application, and the third subset of locations, wherein the fourth subset of locations are non-contiguous memory locations of the main memory that are separated in address space according to a second predefined pattern and mapped to the same sets of the one or more central processing unit caches as the second subset of locations (map to the same set in the set associative cache without contending with one another, see paras. [0040] and [0043]).
As to claim 18, Larson’764 also discloses a fifth subset of locations of the plurality of locations are partitioned for one or more third threads of the first application and assigned to non-contiguous memory locations of the main memory based on a respective set of one or more sets in the one or more central processing unit caches to which each location is mapped, wherein the fifth subset of locations of the plurality of locations map to sets of the one or more central processing unit caches that are different than the first subset of locations and the second subset of locations (dividing into a plurality of regions mapping to a plurality of cache pools and a variety of different configurations, see paras. [0045]-[0055] and Fig. 5).
Note claim 19 recites the corresponding limitations of claim 14.  Therefore it is rejected based on the same reason accordingly.
Note claim 20 recites similar limitations of claim 15.  Therefore it is rejected based on the same reason accordingly.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baylor et al. (U.S. Publication No. 2002/0078124 A1) discloses hardware-assisted method for scheduling threads using data cache locality.
Hancock et al. (U.S. Publication No. 2015/0205724 A1) discloses system and method of cache partitioning for processors with limited cached memory pools.
Lee (U.S. Publication No. 2004/0243765 A1) discloses multithreaded processor with multiple caches that can be assigned to different threads.
Kurichiyath (U.S. Publication No. 2007/0067578 A1) discloses controlling processor access to cache memory in a multi-level cache hierarchy based on a cache level attribute.
Stefanov et al. (U.S. Publication No. 2013/0047162 A1) discloses efficient cache reuse through application determined scheduling.
Alexander et al. (U.S. Publication No. 2004/0215882 A1) discloses cache predictor for simultaneous multi-threaded processor system supporting multiple translations.
Shen et al. (U.S. Publication No. 2008/0168230 A1) discloses color-based cache monitoring to classify memory accesses into different congruence classes.
Conte et al. (U.S. Publication No. 2010/0268912 A1) discloses thread mapping in multi-core processors.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITUS WONG/Primary Examiner, Art Unit 2181